NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PATRICIA A. SCHULER,                            No. 18-16594

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01565-ROS

 v.
                                                MEMORANDUM*
BANNER HEALTH; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Roslyn O. Silver, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Patricia A. Schuler appeals pro se from the district court’s summary

judgment in her employment action alleging various federal claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Weil v. Citizens

Telecom Servs. Co., LLC, 922 F.3d 993, 1001 (9th Cir. 2019). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Schuler’s failure-

to-accommodate claim because Schuler refused to participate in the Americans

with Disabilities Act’s (“ADA”) interactive process. See Humphrey v. Mem’l

Hosp. Ass’n, 239 F.3d 1128, 1137 (9th Cir. 2001) (“The interactive process

requires communication and good-faith exploration of possible accommodations

between employers and individual employees, and neither side can delay or

obstruct the process.”); see also Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080,

1089 (9th Cir. 2002) (“An employer is not obligated to provide an employee the

accommodation he requests or prefers, the employer need only provide some

reasonable accommodation.” (citation and internal quotation marks omitted)).

      The district court properly granted summary judgment on Schuler’s

discrimination and retaliation claims because Schuler failed to raise a genuine

dispute of material fact as to whether Banner Health’s legitimate, non-

discriminatory reasons for its actions were pretextual. See Curley v. City of N. Las

Vegas, 772 F.3d 629, 632 (9th Cir. 2014) (explaining that in an ADA

discrimination action, where an employer has offered a legitimate,

nondiscriminatory reason for the adverse employment action, the burden shifts

back to the employee to show that the reason offered was pretextual); Pardi v.

                                         2                                   18-16594
Kaiser Found. Hosps., 389 F.3d 840, 849 (9th Cir. 2004) (same burden-shifting

regime applied in ADA retaliation case).

      To the extent that Schuler brought a hostile work environment claim, the

district court properly granted summary judgment because Schuler failed to raise a

genuine dispute of material fact as to whether any hostile conduct was engaged in

because of her disability, or was sufficiently severe or pervasive to constitute

harassment as a matter of law. See Manatt v. Bank of Am., NA, 339 F.3d 792, 798

(9th Cir. 2003) (explaining the elements of a prima facie hostile work environment

claim).

      The district court did not abuse its discretion by denying Schuler’s untimely

request for a jury trial because Schuler failed to show that her delay was caused by

more than mere inadvertence. See Pac. Fisheries Corp. v. HIH Cas. & Gen. Ins.,

Ltd., 239 F.3d 1000, 1002 (9th Cir. 2001) (setting forth standard of review and

explaining that an “untimely request for a jury trial must be denied unless some

cause beyond mere inadvertence is shown”).

      The district court did not abuse its discretion by failing to grant Schuler

permission to file a motion to compel because Schuler failed to show she suffered

substantial prejudice as a result. See Childress v. Darby Lumber, Inc., 357 F.3d

                                           3                                   18-16594
1000, 1009 (9th Cir. 2004) (standard of review); Laub v. U.S. Dep’t of the Interior,

342 F.3d 1080, 1093 (9th Cir. 2003) (“A district court is vested with broad

discretion to permit or deny discovery, and a decision to deny discovery will not be

disturbed except upon the clearest showing that the denial of discovery results in

actual and substantial prejudice to the complaining litigant.” (citation and internal

quotation marks omitted)).

      We reject as without merit Schuler’s contention that the district court was

biased.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending requests are denied.

      AFFIRMED.




                                          4                                    18-16594